UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-1254



NED L. PARKER, JR.,

                                                Plaintiff - Appellant,

          versus


EMPLOYEES OF CHARLESTON COUNTY; EMPLOYEES OF
CHARLESTON COUNTY DETENTION CENTER; ARRESTING
OFFICERS    OF   NORTH    CHARLESTON   POLICE
DEPARTMENT,

                                               Defendants - Appellees,

          and


CHARLESTON COUNTY DETENTION CENTER; BONNIE S.
KOONTZ,

                                                            Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, District Judge.
(CA-00-655-2-12)


Submitted:   August 14, 2003                 Decided:   August 20, 2003


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.
Ned L. Parker, Jr., Appellant Pro Se. Sandra Jane Senn, Stephanie
Pendarvis McDonald, Charleston, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Ned L. Parker, Jr., seeks to appeal the district court’s order

accepting the magistrate judge’s recommendation to dismiss his

civil complaint.       We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

     Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on the docket on

January 10, 2003.      The notice of appeal was filed on February 19,

2003.*   Because Parker failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.       We dispense with oral argument because the

facts    and   legal   contentions   are   adequately   presented   in   the



     *
       Parker mistakenly filed his notice of appeal with this court
on February 19, 2003. This court forwarded the notice of appeal to
the district court for filing. The notice of appeal was thus filed
in the district court on February 21, 2003. In accordance with
Fed. R. App. P. 4(d), Parker’s notice of appeal is deemed filed on
February 19, 2003, the date the notice of appeal was received by
this court and sent to the district court.


                                      3
materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    4